1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    JOHN WESLEY WILLIAMS,                            )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER DIRECTING DEFENDANTS TO
10            v.                                          SUBMIT COPY OF DEPOSITION
                                                      )   TRANSCRIPT
                                                      )
11   C. BELL, et al.,
                                                      )   [ECF No. 83]
12                    Defendants.                     )
                                                      )
13                                                    )

14            Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

15   U.S.C. § 1983.

16            On April 12, 2019, Defendants filed a motion for summary judgment, along with a notice of

17   submission of the complete transcript of Plaintiff’s deposition. However, to date, the Court has not

18   received a copy of the deposition. Local Rule 133(j). Accordingly, IT IS HEREBY ORDERED that

19   Defendants shall submit a complete copy of Plaintiff’s deposition by way of hard copy or email to

20   saborders@caed.uscourts.gov within seven (7) days from the date of service of this order.

21
22   IT IS SO ORDERED.

23   Dated:        May 30, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          1
